 



TO: The Purchasers of xG Technology, Inc., 10% Senior Secured Convertible
Debentures

 

To Whom It May Concern:

 

This letter will confirm my agreement to vote all shares of xG Technology, Inc.
(“XGTI”) voting stock over which I have voting control in favor of any
resolution presented to the shareholders of XGTI to approve the issuance, in the
aggregate, of more than 19.99% of the number of shares of common stock of XGTI
outstanding on the date of closing pursuant to that certain Securities Purchase
Agreement, dated December 3, 2018, by and between XGTI and each purchaser
signatory thereto (the “Purchase Agreement”) and the other agreements entered
into in connection therewith or as otherwise may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity). This
agreement is given in consideration of, and as a condition to enter into such
Securities Purchase Agreement and is not revocable by me.

 



  By:     Name of Shareholder:   Percentage Beneficial Ownership:

 

 

 

 



